—In an action to recover dam*526ages for medical malpractice, etc., the defendants appeal from an order of the Supreme Court, Suffolk County (Jones, J.), dated July 13, 1998, which denied their motion for leave to serve and file an amended answer asserting the affirmative defense of failure to mitigate damages.
Ordered that the order is affirmed, with costs.
The decision to grant or deny leave to amend a pleading is within the court’s discretion, and the exercise of such discretion will not be lightly disturbed (see, Sherman v Claire Mfg. Co., 239 AD2d 487). In this case the defendants did not seek leave to amend the answer in a timely manner, failed to proffer any reasonable excuse for the delay (see, Romeo v Arrigo, 254 AD2d 270), and did not proffer an adequate showing of merit (see, Bertan v Richmond Mem. Hosp. & Health Ctr., 106 AD2d 362). Accordingly, the denial of their motion was not an improvident exercise of discretion. Bracken, J. P., Friedmann, Goldstein and McGinity, JJ., concur.